Citation Nr: 1031101	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
for purposes of accrued benefits.

2.  Entitlement to service connection for weakness of the ankles, 
for purposes of accrued benefits.

3.  Entitlement to service connection for a disorder manifested 
by edema of the legs, for purposes of accrued benefits.

4.  Entitlement to service connection for a lung disorder 
manifested by bronchial irritation and/or edema of the lungs, for 
purposes of accrued benefits, to include the question of whether 
new and material evidence has been received to reopen a 
previously denied claim for service connection for a lung 
disorder.

5.  Entitlement to service connection for benign prostatic 
hypertrophy, for purposes of accrued benefits.

6.  Entitlement to service connection for a disorder manifested 
by stress and anxiety, to include post-traumatic stress disorder, 
for purposes of accrued benefits.

7.  Entitlement to service connection for a skin disorder, to 
include a skin disability of the hands, for purposes of accrued 
benefits.

8.  Entitlement to service connection for a bilateral knee 
disorder, for purposes of accrued benefits.

9.  Entitlement to service connection for a bilateral arm and 
shoulder disorder, for purposes of accrued benefits.

10.  Entitlement to an increased rate of special monthly 
compensation, pursuant to 38 U.S.C.A. § 1114(r) and 38 C.F.R. 
§ 3.352(b), based on the need a higher level of aid and 
attendance, for purposes of accrued benefits.

11.  Entitlement to an effective date earlier than September 14, 
1997, for service connection for hypertensive heart disease, to 
include the question of clear and unmistakable error (CUE), for 
purposes of accrued benefits.

12.  Entitlement to an effective date earlier than September 14, 
1997, for service connection for chronic renal failure associated 
with hypertensive heart disease, to include the question of CUE, 
for purposes of accrued benefits.

13.  Entitlement to an effective date earlier than September 14, 
1997, for service connection for residuals of a nasal 
polypectomy, to include the question of CUE, for purposes of 
accrued benefits.

14.  Entitlement to an effective date earlier than September 14, 
1997, for service connection for sleep apnea associated with 
residuals of a nasal polypectomy, to include the question of CUE, 
for purposes of accrued benefits.

15.  Entitlement to an effective date earlier than September 14, 
1997, for service connection for bilateral hearing loss and the 
assigned evaluation, to include the question of CUE, for purposes 
of accrued benefits.

16.  Entitlement to an effective date earlier than November 3, 
2003, for service connection for an irritable bowel syndrome, to 
include the question of CUE, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

 



INTRODUCTION

The Veteran was last separated from active service on January 31, 
1971, having served on active duty a total of twenty-one years, 
nine months, and thirteen days.  His death occurred on March 11, 
2004.  The appellant is the Veteran's widow.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2008, at which time the Board granted 
effective dates for service connection for five disorders 
(hypertensive heart disease, chronic renal failure associated 
with hypertensive heart disease; residuals of a nasal 
polypectomy, sleep apnea, and bilateral hearing loss) to 
September 14, 1997, and remanded to the VARO in Portland, Oregon, 
all of the other issues on appeal, including entitlement to 
effective dates for service connection for the aforementioned 
five disorders earlier than September 14, 1997, and various 
allegations of CUE in prior rating decisions.  On remand, an 
additional issue, that of entitlement to an effective date 
earlier than November 3, 2003, for service connection for an 
irritable bowel syndrome, was developed and adjudicated and 
otherwise made a part of the instant appeal.  Following the RO's 
attempts to complete the requested actions, the case has since 
been returned to the Board for further review.  

While the case remained in remand status, the appellant was 
afforded an additional RO hearing in July 2009.  A transcript of 
that proceeding is of record.  

This appeal was previously advanced on the Board's docket and 
expedited consideration has followed.  38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the appellant was afforded a hearing 
before the Board, sitting at the RO, in May 2007 by a Veterans 
Law Judge who is no longer employed by the Board.  The appellant 
was recently advised of this fact and afforded the opportunity of 
appearing for a separate Board hearing before a Veterans Law 
Judge who would decide her appeal.  In July 2010, the Board 
received the appellant's request for another hearing before the 
Board, sitting at the RO.  Remand is thus required to effectuate 
the appellant's request.  

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant should be scheduled for a 
Board hearing before a Veterans Law Judge, 
sitting at the RO, at the next available 
opportunity.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with her 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



